Citation Nr: 0815357	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-02 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for service-connected post traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision (issued in May 
2005) of the Department of Veterans Affairs (VA) Regional 
Office (RO) above, which granted service connection for PTSD 
and assigned a 30 percent disability rating, effective March 
31, 2004.  

In March 2008, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing at the 
RO.  A transcript of the hearing is associated with the 
claims file.  


FINDINGS OF FACT

1.  Prior to August 5, 2007, the competent and probative 
evidence of record demonstrates that the veteran's service-
connected PTSD was characterized by a social and occupational 
impairment that caused occasional decrease in overall 
functioning due to depressed mood, anxiety, sleep impairment, 
and mild memory loss.  The veteran was able to maintain good 
personal hygiene, his communication was good, and he did not 
have panic attacks, difficulty in understanding complex 
commands, impaired judgment, impaired abstract thinking, long 
term memory impairment, or disturbances in motivation and 
mood.

2.  As of August 5, 2007, the competent and probative 
evidence of record demonstrates that the veteran's service-
connected PTSD is characterized by social and occupational 
impairment with reduced reliability and productivity due to 
symptoms including flattened affect, short-term memory 
impairment, impaired reasoning and abstract thinking, 
disturbances in motivation and mood, and difficulty in social 
functioning.  There is no competent evidence of suicidal 
ideation, obsessional rituals, illogical, obscure, or 
irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, or an inability to establish and 
maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating 
higher than 30 percent for service-connected PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2007).

2.  Giving the benefit of the doubt to the veteran, the Board 
concludes that, as of August 5, 2007, but no earlier, the 
schedular criteria for a 50 percent rating, but no higher, 
have been met for service-connected PTSD.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra at 43-44.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In this case, the veteran is challenging the initial 
evaluation assigned following the grant of service connection 
for PTSD.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

In this regard, the Board notes that the RO sent the veteran 
a letter in April 2004 that fully addressed all four notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  In 
addition, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  

The Board notes the VCAA duty to notify has not been 
completely satisfied with respect to the additional 
requirements for an increased-compensation claim as recently 
delineated by the Court in Vazquez-Flores, supra.  The 
veteran has been given notice of the criteria listed in 
Diagnostic Code 9411, for PTSD, by way of the November 2005 
SOC.  Although the November 2005 SOC is a post-adjudicatory 
notice, there is no prejudice to the veteran in this regard 
because his claim was readjudicated in an August 2007 SSOC.  
See Mayfield, 20 Vet. App. at 543.  As noted, the March 2006 
letter informed of how disability ratings are determined and, 
he was also provided examples of the types of medical 
evidence he may submit in support of his claim in the April 
2004 letter.  

Although the veteran was not provided examples of the types 
of lay evidence he may submit in support of his claim and has 
not been advised that he may submit evidence showing the 
effects of the worsening or increase in severity upon his 
employment and daily life, the Board finds the notice errors 
did not affect the essential fairness of the adjudication.  
The Board finds that the April 2004 letter, together with the 
substantial development of the veteran's claim before and 
after providing notice, rendered the notice error non-
prejudicial.  In this regard, the Board notes that the 
veteran was advised of his opportunities to submit additional 
evidence and was informed that, at a minimum, he needed to 
submit evidence showing his service-connected disability had 
increased in severity.  

Subsequently, a November 2005 SOC and August 2007 SSOC 
notified the veteran of the evidence that had been received 
in support of his claim and provided him with yet an 
additional 60 days to submit more evidence.  The statements 
of the case also discussed the evidence included in the 
record, provided him with the criteria necessary for 
entitlement to a higher disability rating for his service-
connected PTSD, and provided the reasons why his claim was 
being denied.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In sum, the 
Board finds that the post-adjudicatory notice and opportunity 
to develop the case during the extensive administrative 
appellate proceedings which led to the RO decision and our 
decision herein, did not affect the essential fairness of the 
adjudication and rendered the notice errors non-prejudicial.  
See Vazquez-Flores, supra at 45-46.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of his claim.  The RO has obtained 
VA outpatient treatment records and the veteran was afforded 
VA examination in August 2004, February 2005, and August 
2007.  The veteran was also provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Therefore, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.



II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Entitlement to service connection for PTSD was established in 
April 2005, and the RO assigned a 30 percent disability 
rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411, effective March 31, 2004.  In assigning a 30 percent 
rating, the RO considered a February 2005 VA examination 
which showed the veteran had trouble sleeping, depression, 
anxiety, and had a mild memory impairment.  The evidence also 
showed the veteran was assigned a GAF score of 65.  

The veteran asserts that his service-connected PTSD warrants 
a disability rating higher than 30 percent.  

Under the current rating criteria, PTSD is evaluated under a 
general rating formula for mental disorders.  See 38 C.F.R. 
§ 4.130, DC 9411 (2007).  A 30 percent rating is warranted 
where there is an occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242-244 (1995).
After carefully considering the evidence of record, the Board 
finds the preponderance of the evidence supports that grant 
of a 50 percent rating from August 5, 2007, for service-
connected PTSD.  

The competent evidence of record shows the veteran suffers 
from sleep disturbance manifested by nightmares and insomnia, 
intrusive memories, exaggerated startle response, and 
anxiety.  At the August 2004 VA examination, the veteran's 
affect and mood were normal.  However, the other evidence of 
record shows his mood and affect are variously described as 
depressed, flat, and sad.  See VA examination reports dated 
February 2005 and August 2007.  The veteran's self-care and 
personal hygiene are generally appropriate and his 
communication is normal.  The evidence also shows the veteran 
is alert and oriented to person, place, and time and that his 
thought process is appropriate.  See VA examination reports 
dated August 2004, February 2005, and August 2007.  

With respect to the specifically enumerated symptomatology 
contemplated for the 50 percent evaluation under DC 9411, 
review of the record shows the veteran has consistently 
denied having panic attacks and that his communication and 
speech are normal.  The veteran's judgment and abstract 
thinking are generally shown to be normal; however, at the 
most recent examination in August 2007, his reasoning and 
abstract thinking were somewhat impaired as he reported 
feeling "dazed."  The evidence also shows the veteran has 
disturbances in motivation and mood as he reports having low 
energy and often feeling sad.  See August 2007 VA examination 
report.  At the February 2005 examination, the veteran was 
shown to have a memory impairment; however, the examiner 
noted that the impairment is mild as the veteran forgets 
things such as names, directions, and recent events.  

As to work and social relationships, the evidence shows the 
veteran had held the same job as a welder for 30 years.  At 
the March 2008 hearing, the veteran testified that he 
currently works for himself and does not have to be around 
others when he works, which he prefers.  The evidence shows, 
however, that the veteran reported having a good relationship 
with his supervisor and co-workers in previous employment.  
See VA examinations dated August 2004 and February 2005.  The 
evidence shows the veteran's social functioning is somewhat 
impaired as he reports having diminished interest in social 
activities and also reported that he hates crowds and avoids 
conversations.  However, the veteran testified that, when he 
stays home, he works in the yard or on his cars.  The veteran 
has also consistently described his relationship with his 
spouse and children as good, although he recently testified 
that the two children living with him have a grudge and/or 
stay to themselves.  The veteran also recently reported that 
his friends stop by occasionally to look at his yard and that 
he sees his family at Christmas parties and birthdays.  See 
August 2007 VA examination report.  

Based on the foregoing, the Board finds that, as of August 5, 
2007, the veteran's service-connected PTSD warrants a 50 
percent rating.  Although the veteran has not demonstrated 
all of the symptoms listed in the criteria for a 50 percent 
rating, the Board finds that, as of August 5, 2007, his PTSD 
more nearly approximates the social and occupational 
impairment contemplated by the 50 percent rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this 
regard, the Board notes that the August 2007 VA examination 
report shows that the veteran's affect was flat and that he 
had disturbances in motivation and mood as he described 
having low energy and a sad mood.  In addition, the veteran's 
reasoning and abstract thinking were shown to be somewhat 
impaired as he was unable to answer some of the questions 
because he said he felt "dazed."  In this regard, the Board 
notes the August 2007 VA examiner noted the veteran often 
glanced at the door in an anxious manner and also seemed to 
blank out on numerous occasions.  Moreover, as noted, the 
evidence shows the veteran has a mild short-term memory 
impairment and has difficulty in social functioning.  As 
such, after resolving all reasonable doubt in favor of the 
veteran, the Board finds that a 50 percent rating, but no 
higher, is warranted under DC 9411 for service-connected 
PTSD, as of August 5, 2007.  

A 50 percent rating is not warranted at any time prior to 
August 5, 2007 because the pertinent evidence shows the 
veteran generally functioned satisfactorily but had an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to his 
depressed mood, anxiety, sleep impairment, and mild memory 
loss.  See VA examination reports dated August 2004 and 
February 2005.  Although there was evidence that the 
veteran's short-term memory was impaired, his memory 
impairment was no more than mild, and there was no evidence 
that his long-term memory was impaired.  In addition, the 
veteran's affect and abstract thinking were normal.  The 
Board also notes that the veteran denied having panic 
attacks, his speech was consistently shown as normal, and 
disturbances in motivation and mood had not yet been shown by 
the competent evidence of record.  In sum, the Board finds 
that, prior to August 5, 2007, the veteran's PTSD was 
manifested by no more than mild to moderate symptoms and 
thus, warranted no more than a 30 percent rating.  

Similarly, the Board finds that a 70 percent rating is not 
warranted as of August 5, 2007, because the preponderance of 
the evidence does not reflect that the veteran's occupational 
and social impairment is manifested by deficiencies in most 
areas due to symptoms such as suicidal ideation, obsessional 
rituals which interfere with routine activities, illogical, 
obscure, or irrelevant speech, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, or the inability to establish and 
maintain effective relationships.  In this regard, the Board 
notes that the veteran has consistently denied having 
suicidal ideation, his behavior is shown to be appropriate, 
and his speech is normal.  In addition, he is not considered 
a threat of persistent danger to others or himself and, 
although he is shown to have depression, the examiner who 
conducted the February 2005 VA examination noted that his 
depression does not affect his ability to perform 
independently or affectively.  Moreover, although the 
evidence shows the veteran has difficulty in social 
functioning, the preponderance of the evidence does not 
support a finding that his social functioning is paramount to 
an inability to establish and maintain effective 
relationships.  

The Board is aware that the symptoms listed under the 70 
percent rating are essentially examples of the type and 
degree of symptoms for that evaluation, and that the veteran 
need not demonstrate those exact symptoms to warrant a higher 
disability rating.  See Mauerhan, supra.  However, the Board 
finds that the record does not show the veteran manifested 
symptoms that equal or more nearly approximate the criteria 
for a 70 percent evaluation at any point throughout the 
appeal period.  

The Board has considered the veteran's service-connected PTSD 
under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds there are no other DCs that provide a 
basis to assign an evaluation higher than the 50 percent 
rating assigned herein.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the grant of an initial disability rating higher than 
30 percent for service-connected PTSD.  Giving the benefit of 
the doubt to the veteran, the Board concludes that, as of 
August 5, 2007, the preponderance of the evidence supports 
the grant of an increased rating to 50 percent, but no 
higher, under Diagnostic Code 9411.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.  




ORDER

Prior to August 5, 2007, entitlement to a disability rating 
higher than 30 percent for service-connected PTSD is denied.  

As of August 5, 2007, entitlement to a disability rating of 
50 percent for service-connected PTSD is granted, subject to 
the statutes and regulations pertaining to the payment of 
monetary benefits.




____________________________________________
R.E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


